Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 29 January 1807
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Janry. 29 1807

I have just recieved yours of the 19th which I had been some time impatiently expecting I am really sorry that you suffer so much from the cold you know my partiality  to extreme cold and can judge how much I have enjoyed myself during the last week when the Thermometer has stood at eight and ten degrees below nought yesterday morning it was at ten degrees in the evening we had it was very mild and rain’d heavily all night and to day it is like Summer although the streets are cover’d with ice and it is dangerous to walk out—
George return’d from Quincy the day before yesterday in perfect health and so wild I know not what to do with him he says he likes to be at Grand Mama’s best as he dont go to school and has no french lessons to learn—They are both very anxious for you to return and ask incessantly when March will come as soon as you return I think we had better send George to a mans school Mrs. Otis tells me some of them will take them at 5 years old he is very anxious to learn to write that he may send you a letter—
The day before yesterday at half past seven oclock in the morning Mrs: Gulliver was deliver’d of a Son I was called up in the night to see her and inform her if she was ill the extreme innocence of the ladies in this part of the Country is perfectly astonishing to me Mr. G. has sent the Boy away that we had and She has now only a little Girl of eight years old to do the business of the house we shall do very well I have no doubt and it would be very inconvenient to me to change lodgings twice in so short a time She is a poor dawdle and he so much inclined to pleasure that she may perhaps think it necessary to be more than commonly prudent I did not by any means intend to make uneasy and am very sorry that even in jest I should have said any thing about it.
Adieu my best beloved friend I believe I wrote you that Daniel Sargent it was a mistake he prefers I am told a single life give my love to all I beg you tell Adelaide that I have somehow or other committed a strange error and have for sometime been expecting to hear from her supposing her to be indebted to me if I had another Sheet of paper in the house or any means of procuring one I would write to day I will certainly write as soon as possible— L C Adams
Heaven bless you my best  friend we are well the  fat and hearty and all feel more  than can possibly be express’d by your ever  
I am often question’d concerning the appointment of general Dearborn which appears not to be clearly ascertain’d I not surprized at Mr. Rodney’s I will thank you to give the enclosed to Mama—
